Citation Nr: 0734048	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
September 1944, and from January 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO denied a claim 
of service connection for PTSD.  The veteran did not file a 
substantive appeal and the decision became final.

2.  Evidence added to the record since 2001 includes VA 
medical reports, which reflect a diagnosis of PTSD, due to 
experiences in Korea during the Korean War.   

3.  The veteran's description of his stressors that caused 
his PTSD are consistent with what would be reasonably 
expected to have occurred to an individual assigned to an 
artillery battalion engaged in Korea during the Korean War.  


CONCLUSIONS OF LAW

1.  The October 2001 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002). 

2.  New and material evidence has been presented since the 
October 2001 rating decision denying service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2006).

3.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting service connection in this 
case, a detailed discussion of VA's duty to assist and its 
notice requirements are not necessary.  


I.  New & Material Evidence

The veteran filed his original claim for service connection 
for PTSD in December 1998.  By an October 2001 rating 
decision, the RO denied service connection for PTSD because a 
confirmed diagnosis of PTSD had not been established.  The 
veteran was filed a notice of disagreement, but did not 
perfect an appeal.  Therefore, the RO's October 2001 decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Pertinent regulations provide that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the RO's October 2001 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since 2001 
includes VA medical records, dated from September 2003 to 
October 2006, and a March 2005 VA examination, which show a 
diagnosis of PTSD.  Thus, these documents relate to a 
previously unestablished necessary element of the veteran's 
claim.  The Board finds that this evidence is new and 
material, and the claim for service connection is reopened.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

VA medical records reflect that the veteran was diagnosed as 
having PTSD, based on his reports of combat while he was 
stationed in Korea during his military service.  In March 
2005, a VA examination was conducted.  At that time, the 
veteran reported that he was stationed in Korea in 1951 and 
was exposed to traumatic and life threatening situations 
during this tour.  He claimed that while he worked as a truck 
driver delivering ammunition to the front line, he was fired 
at and returned fire on occasion; he also stated that he 
witnessed fellow servicemen who had been killed.  The 
examiner diagnosed the veteran as having PTSD and opined that 
the condition was "secondary and a result of the traumatic 
events that he had experienced and witnessed while he was in 
the service during the Korean War."

Pursuant to a December 2005 letter from the National 
Personnel Records Center (NPRC), the veteran's service 
personnel records may have been destroyed by a 1973 fire at 
the NPRC.  The Board notes that the veteran's service medical 
records are contained in the file, as well as partial service 
personnel records.  These documents reflect that the veteran 
served in an artillery unit in excess of 1 year in Korea 
during the Korean War.  They also show that he participated 
in 3 separate campaigns during this war as reflected by his 
award of three bronze service stars.  Given this war time 
service in a combat arms unit, the veteran's stressor 
description is wholly plausible.  Therefore, with a medical 
diagnosis of PTSD founded on these plausible stressors, a 
basis upon which to grant service connection for PTSD has 
been presented.  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; and service 
connection for PTSD is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


